Citation Nr: 0639940	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 until 
August 1986 and from November 1990 until June 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board first considered this appeal in May 2004 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development but continued the denial of service connection 
for bilateral sensorineural hearing loss.  As such, this 
matter is properly returned to the Board for appellate 
consideration.  

The appeal initially included claims for service connection 
for tinea pedis with plantar keratosis, a back condition and 
hypertension.  The RO granted service connection for these 
issues in a rating decision dated in June 2006.  This 
represents a total grant of the benefits sought on appeal.  
The veteran has not filed a separate notice of disagreement 
concerning the disability rating evaluations. See Grantham v. 
Brown, 114 F.3d 1156 (1997). As such, the issues of tinea 
pedis with plantar keratosis, a back condition and 
hypertension are not presently before the Board.

A review of the record discloses the veteran applied for 
service connection for hair loss.  Additionally, during the 
May 2004 Board hearing, the veteran raised a claim for 
entitlement to service connection for tinnitus.  The RO has 
not adjudicated these claims and as such these issues are 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A preliminary review of the record discloses that additional 
development is necessary.  In January 2005, a VA examiner 
reviewed the claims file and stated there was some 
possibility that hearing loss was due at least in part to 
military noise exposure from the veteran's service in the 
National Guard from the period 1995 until 2002.  Although 
there are service medical records which reflect periodic 
examinations until 1999, none of the veteran's National Guard 
service has been verified.  The RO should take appropriate 
steps to verify the veteran's National Guard service and to 
obtain all of his National Guard medical and personnel 
records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request he provide the dates, branches 
and any other information concerning his 
National Guard service, including periods 
of active duty for training and inactive 
duty for training.

2.  Regardless of whether the veteran 
responds to the above request, the RO/AMC 
should take appropriate steps to verify 
the veteran's National Guard service and 
secure all additional National Guard 
service medical records and other records 
for the veteran through official channels 
or from any other appropriate source, 
including the Office of the Adjutant 
General of Alabama.  These records should 
be associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be set 
forth in the claims file.

2.  A search for the veteran's National 
Guard personnel records, including 
performance evaluation reports, from the 
Official Military Personnel File (OMPF) or 
from any other appropriate source, must be 
undertaken.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





